DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on January 21st, 2022 for application no. 17/189,666 filed on March 2nd, 2021. Claims 1-4 and 6-20 are pending. In the present amendment, claims 1-3, 15 and 19 are amended, and claim 5 is canceled.

Claim Objections
	Regarding Claim 6 (line 2), please change the recitation of “a main axis of differential” to - - [[a]] the main axis of differential - - as antecedent basis has already been established in claim 1 (lines 2-3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puiu (US 6,948,604).

Regarding Claim 1, Puiu teaches a differential (Fig. 8, “drive axle assembly” 320) comprising: 
a pilot clutch (Examiner Fig. 1, “second friction clutch” 82) comprising pilot clutch plates (“clutch pack” 128) surrounding a main axis of the differential (Fig. 8, 320); 
	a main clutch (Examiner Fig. 1, “first friction clutch” 78) comprising main clutch plates (Fig. 8, “clutch pack” 90) radially positioned to surround a portion of the pilot clutch plates (128); 
a first ball ramp (“ball ramp unit” 84) configured to act on the pilot clutch (82); and 
a second ball ramp (“ball ramp unit” 80) configured to actuate the main clutch (78) when the pilot clutch (82) acts on the second ball ramp (80; Abstract - “The magnitude of the fluid pressure delivered to the actuation chamber controls angular movement of the second component relative to the first component for energizing a pilot ball ramp unit. The pilot ball ramp mechanism applies a clutch actuation force on a pilot friction clutch which energized a main ball ramp unit for applying a clutch engagement force to a main friction clutch”).

    PNG
    media_image1.png
    328
    523
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 8 of Puiu

Regarding Claim 2, Puiu teaches the differential of claim 1, 
wherein the pilot clutch plates (Examiner Fig. 1, 128) are interleaved to an indexer (col. 6, line 32 - “Clutch pack 128 includes a set of outer plates 130 splined for rotation with second cam member 112 and which are interleaved with a set of inner clutch plates 132 splined for rotation with hub 86”), 
the pilot clutch plates (128) configured to compress the second ball ramp (80; see Abstract).

Regarding Claim 3, Puiu teaches the differential of claim 1, 
further comprising a side gear (Fig. 8, “pair of side gears” 304), 
wherein the main clutch plates (90) interleaved to act on the side gear (304) of the differential (320).  

Regarding Claim 4, Puiu teaches the differential of claim 3, 
wherein the pilot clutch plates (Examiner Fig. 1, 128) are axially coextensive (see Examiner Fig. 1) with the main clutch plates (90).  

Regarding Claim 7, Puiu teaches the differential of claim 1, 
comprising a movable armature (Fig. 3A, “reaction ring” 160) configured to actuate the first ball ramp (84).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Puiu (US 6,948,604), in view of Forrest et al. (US 6,719,662), hereinafter Forrest.

Regarding Claim 6, Puiu teaches the differential of claim 1. 
Puiu does not teach “comprising a stator assembly at least partially surrounding the first ball ramp around a main axis of differential”.
Forrest teaches a stator assembly (Fig. 1, “electromagnet” 44) at least partially surrounding a ball ramp (“ramp ring” 60) around a main axis (“axis of rotation” 23) of a differential (“differential” 20).
Forrest also teaches “Relative to some other types of limited slip differentials, those having electromagnetically-actuated clutches enjoy the advantages of variable and/or selective engagement, often at a lower cost” (col. 2, line 32).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the electrohydraulic actuator taught by Puiu with the electromagnetic actuator taught by Forrest, such that “comprising a stator assembly at least partially surrounding the first ball ramp around a main axis of differential”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a low cost alternative to selectively engage the differential taught by Puiu. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 8, Puiu teaches an electromagnetic differential (Fig. 8, 320) comprising: 
a carrier (“carrier” 308);
a pilot clutch (Examiner Fig. 1, 82) in the carrier (308); 
a main clutch (78) in the carrier (308); 
a stator-actuated first ball ramp (84) on the carrier (308) configured to act on the pilot clutch (82); and 
a second ball ramp (80) in the carrier (308) configured to actuate the main clutch (78) when the pilot clutch (82) is acted on (see Abstract).
Puiu does not teach “a stator mounted on the carrier”.
Forrest teaches a stator (Fig. 1, 44) mounted on a carrier (“casing” 22).
Forrest also teaches “Relative to some other types of limited slip differentials, those having electromagnetically-actuated clutches enjoy the advantages of variable and/or selective engagement, often at a lower cost” (col. 2, line 32).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the electrohydraulic actuator taught by Puiu with the electromagnetic actuator taught by Forrest, such that “a stator mounted on the carrier”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a low cost alternative to selectively engage the differential taught by Puiu. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 9, Puiu and Forrest teach the electromagnetic differential of claim 8, 
Forrest teaches wherein the stator (Fig. 1, 44) at least partially surrounds a stator-actuated first ball ramp (60) on an exterior of the carrier (22). 

Regarding Claim 10, Puiu and Forrest teach the electromagnetic differential of claim 8, 
Forrest teaches wherein a stator-actuated first ball ramp (Fig. 1, 60) actuates a piston (“clutch hub” 70) through the carrier (22) to act on the pilot clutch (taught by Puiu).

Regarding Claim 11, Puiu and Forrest teach the electromagnetic differential of claim 8, 
Puiu teaches wherein the second ball ramp (Examiner Fig. 1, 80) surrounds a portion of the pilot clutch (82).  

Regarding Claim 12, Puiu and Forrest teach the electromagnetic differential of claim 11, 
Puiu teaches wherein the main clutch (Examiner Fig. 1, 78) surrounds a second portion of the pilot clutch (82).  

Regarding Claim 13, Puiu and Forrest teach the electromagnetic differential of claim 8, 
Puiu teaches comprising a side gear (Fig. 8, 304), 
the side gear (304) comprising a head and a neck (see Examiner Fig. 2), 
wherein the pilot clutch (82) is configured around a portion of the neck (see Examiner Fig. 2), and 
wherein the main clutch (78) is configured around a portion of the head (see Examiner Fig. 2).

    PNG
    media_image2.png
    318
    477
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 8 of Puiu

Regarding Claim 14, Puiu and Forrest teach the electromagnetic differential of claim 13, 
Puiu teaches wherein the main clutch (Examiner Fig. 2, 78) comprises main clutch plates (Fig. 8, 90) on a gear indexer (see Examiner Fig. 2), 
the main clutch plates (90) configured to act on the head (see Examiner Fig. 2).  

Regarding Claim 15, Puiu teaches an electromagnetic differential (Fig. 8, 320) comprising: 
a carrier (308); 
a first side gear (304) and a second side gear (304) in the carrier (308); 
a pilot clutch (Examiner Fig. 2, 82) in the carrier (308) surrounding a portion (neck portion seen in Examiner Fig. 2) of the first side gear (304); 
a main clutch (78) in the carrier (308) surrounding a portion of the pilot clutch (82) and surrounding a second portion (head portion seen in Examiner Fig. 2) of the first side gear (304); 
a stator-actuated first ball ramp (Examiner Fig. 1, 84) on the carrier (308) configured to act on the pilot clutch (82); and 
a second ball ramp (80) in the carrier (308) configured to actuate the main clutch (78) when the pilot clutch (82) is acted on (see Abstract).  
Puiu does not teach “a stator mounted on the carrier”.
Forrest teaches a stator (Fig. 1, 44) mounted on a carrier (22).
Forrest also teaches “Relative to some other types of limited slip differentials, those having electromagnetically-actuated clutches enjoy the advantages of variable and/or selective engagement, often at a lower cost” (col. 2, line 32).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the electrohydraulic actuator taught by Puiu with the electromagnetic actuator taught by Forrest, such that “a stator mounted on the carrier”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a low cost alternative to selectively engage the differential taught by Puiu. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 16, Puiu and Forrest teach the electromagnetic differential of claim 15, 
Puiu teaches wherein the second ball ramp (Examiner Fig. 1, 80) surrounds a second portion of the pilot clutch (82).  

Regarding Claim 17, Puiu and Forrest teach the electromagnetic differential of claim 16, 
Puiu teaches wherein the second ball ramp (Examiner Fig. 1, 80) comprises an indexer neck (see Figs. 3A and 8) splined to the pilot clutch (82).  

Regarding Claim 18, Puiu and Forrest teach the electromagnetic differential of claim 15, 
Forrest teaches a piston (Fig. 1, 70) passing through a carrier (22), 
the piston (70) configured to transfer force (col. 6, line 44 - “ball ramp arrangement axially distances ramp ring 60 and clutch hub 70 in response to relative rotation therebetween”) from a stator-actuated first ball ramp (60) to the pilot clutch (taught by Puiu).

Regarding Claim 19, Puiu teaches a method for actuating an electromagnetic differential (Fig. 8, 320) comprising: 
energizing a first ball ramp (Examiner Fig. 1, 84) with an electrohydraulic actuator (Fig. 8, “ELECTROHYDRAULIC CONTROL SYSTEM” 44; Abstract - “The magnitude of the fluid pressure delivered to the actuation chamber controls angular movement of the second component relative to the first component for energizing a pilot ball ramp unit. The pilot ball ramp mechanism applies a clutch actuation force on a pilot friction clutch which energized a main ball ramp unit for applying a clutch engagement force to a main friction clutch”); 
actuating a pilot clutch (Examiner Fig. 1, 82) comprising pilot clutch plates (128) surrounding a main axis of the differential (Fig. 8, 320) via the first ball ramp (84; see Abstract); 
actuating a second ball ramp (80) via the pilot clutch (82; see Abstract); and 
actuating a main clutch pack (90) comprising main clutch plates (90) radially positioned to surround a portion of the pilot clutch plates (Examiner Fig. 1, 128) via the second ball ramp (80; see Abstract).
Puiu does not teach “energizing a first ball ramp with a stator”.
Forrest teaches energizing a ball ramp (Fig. 1, 60) with a stator (44; col. 6, line 29 - “When electromagnet 44 is energized, cone clutch 54 is drawn toward endcap 28 and into engagement with surface 58, which slows the relative rotation between the cone clutch and the casing, and initiates relative rotation between the cone clutch and the ramp ring which urges the ramp ring to move rightward as viewed in FIGS. 1 and 2”).
Forrest also teaches “Relative to some other types of limited slip differentials, those having electromagnetically-actuated clutches enjoy the advantages of variable and/or selective engagement, often at a lower cost” (col. 2, line 32).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the electrohydraulic actuator taught by Puiu with the electromagnetic actuator taught by Forrest, such that “energizing a first ball ramp with a stator”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a low cost alternative to selectively engage the differential taught by Puiu. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 20, Puiu and Forrest teach the method of claim 19, 
Puiu teaches further comprising determining a control signal (Fig. 6, “power transfer system” 44) to the stator (taught by Forrest) by processing one or more of a differential oil temperature, a wheel speed, a vehicle speed, a steering angle and an accelerator position (“vehicle sensors” 54; col. 10, line 46 “Sensors 54 detect such parameters as, for example, the rotary speed of the output shafts, the vehicle speed and/or acceleration, the transmission gear, the on/off status of the brakes, the steering angle, the road conditions, etc.”), 
the control signal (44) to the stator (taught by Forrest) controlling a torque output of the electromagnetic differential (Fig. 8, 320; col. 4, line 63 - “With continued reference to the drawings, drivetrain 10 is shown to further include an electronically-controlled power transfer system 44 for permitting a vehicle operator to select between a two-wheel drive mode, a locked ("part-time") four-wheel drive mode, and an adaptive ("on-demand") four-wheel drive mode. In this regard, transfer case 22 is equipped with a transfer clutch 50 that can be selectively actuated for transferring drive torque from rear output shaft 32 to front output shaft 42 for establishing both of the part-time and on-demand four-wheel drive modes. Power transfer system 44 further includes an electrohydraulic clutch actuator 52 for actuating transfer clutch 50, vehicle sensors 54 for detecting certain dynamic and operational characteristics of the motor vehicle, a mode select mechanism 56 for permitting the vehicle operator to select one of the available drive modes, and an electronic control unit (ECU) 58 for controlling actuation of clutch actuator 52 in response to input signals from vehicle sensors 54 and mode selector 56”).

Response to Arguments
The Applicant's arguments filed January 21st, 2022 are in response to the Office Action mailed October 21st, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 1 and 19, Applicant’s argument that “Puiu's element 90, which the Office Action asserts to be "main clutch plates," is distanced from element 128, which the Office Action asserts to be "pilot clutch plates." There is no overlap between the two elements and, thus the "main clutch plates" cannot "surround" any "portion of the pilot clutch plates."” (p. 7) is not persuasive. Claim 1 recites “a main clutch comprising main clutch plates radially positioned to surround a portion of the pilot clutch plates”. Puiu clearly teaches a main clutch (Examiner Fig. 1, 78) comprising main clutch plates (Fig. 8, 90) radially positioned to surround a portion of the pilot clutch plates (128). As seen in Fig. 8, the inner hub in which the pilot clutch plates are mounted to would be considered by one of ordinary skill in the art as a “portion of the pilot clutch plates”. Applicant could recite that the main clutch plates axially overlap with at least one of the pilot clutch plates. Such an amendment would overcome the latest prior art rejections; however, further search and consideration would be needed to determine whether it would have been obvious to provide a shortened axially overlapping arrangement.
Regarding Claims 6 and 8-20, Applicant’s argument that “First, Forrest teaches away from the system recited by Puiu” (p. 8) is not persuasive. Puiu teaches “Specifically, first cam member 110 is axially moveable between a first or "released" position and a second or "locked" position. In its released position, first cam member exerts a minimum clutch engagement force on clutch pack 90 such that virtually no drive torque is transferred from rear output shaft 32 to front output shaft 42” (emphasis added, col. 5, line 59). In other words, Puiu teaches a released position with no torque transmission. Forrest teaches “It is desirable to provide an electromagnetically actuated locking differential of high torque capacity which, when its coil is deenergized, reverts to being an open differential having no preloaded clutch(es)” (col. 3, line 9). In other words, Forrest teaches a released position with no torque transmission. Should it be argued that “virtually no” torque transfer suggests some torque transfer, Applicant is reminded that it is the first cam member of Puiu that “exerts a minimum clutch engagement force on clutch pack 90 such that virtually no drive torque is transferred” and not the electrohydraulic actuator as suggested by Applicant. As such, one of ordinary skill in the art could substitute the electrohydraulic actuator taught by Puiu with the electromagnetic actuator taught by Forrest and the first cam member taught by Puiu would still function as originally intended.
Regarding Claim 9, Applicant’s argument that “Applicant respectfully submits that the cited art fails to disclose every element of the claimed invention as set forth in claim 9 including, at least, a stator at least partially surrounding the stator-actuated first ball ramp on an exterior of the carrier” (p. 10) is not persuasive. Claim 9 recites “wherein the stator at least partially surrounds the stator-actuated first ball ramp on an exterior of the carrier”. Forrest clearly teaches a stator (Fig. 1, 44) at least partially surrounds and axially overlaps a stator-actuated first ball ramp (60) on an exterior of a carrier (22). Currently, claim 9 does not explicitly state that both the stator and the stator-actuated first ball ramp are located outside of the differential carrier. Such an amendment would overcome the prior art of Forrest.
Regarding Claim 10, Applicant’s argument that “Applicant respectfully submits that the cited art fails to disclose every element of the claimed invention as set forth in claim 10 including, at least, a stator-actuated first ball ramp actuating a piston through a carrier to act on a pilot clutch” (p. 11) is not persuasive. Claim 10 recites “wherein the stator-actuated first ball ramp actuates a piston through the carrier to act on the pilot clutch”. Forrest clearly teaches a stator-actuated first ball ramp (Fig. 1, 60) actuates a piston (70) through a carrier (22) to act on the pilot clutch (taught by Puiu). As seen in Fig. 1, the piston (70) axially translates through a central cavity in the differential carrier (22) to act on a clutch (86). Currently, claim 10 does not specify in enough detail the distinguishable features disclosed by Applicant to overcome the prior art of Forrest.
Regarding Claim 12, Applicant’s argument that “Applicant respectfully submits that the cited art fails to disclose every element of the claimed invention as set forth in claim 12 including, at least, a main clutch surrounding a second portion of a pilot clutch” (p. 13) is not persuasive. Claim 12 recites “wherein the main clutch surrounds a second portion of the pilot clutch”. Puiu clearly teaches a main clutch (Examiner Fig. 2, 78) surrounds a second portion (inner hub portion of 82) of the pilot clutch (82). Currently, claim 12 does not specify in enough detail the distinguishable features disclosed by Applicant to overcome the prior art of Puiu.
Regarding Claim 13, Applicant’s argument that “Applicant respectfully submits that the cited art fails to disclose every element of the claimed invention as set forth in claim 13 including, at least, a side gear comprising a head and a neck, wherein the pilot clutch is configured around a portion of the neck, and wherein the main clutch is configured around a portion of the head” is not persuasive. Claim 13 recites “a side gear, the side gear comprising a head and a neck, wherein the pilot clutch is configured around a portion of the neck, and wherein the main clutch is configured around a portion of the head”. Puiu clearly teaches a side gear (Fig. 8, 304) comprising a head and a neck (see Examiner Fig. 2), wherein the pilot clutch (82) is configured around a portion of the neck (see Examiner Fig. 2) and the main clutch (78) is configured around a portion of the head (see Examiner Fig. 2). Currently, claim 13 does not specify in enough detail the distinguishable features disclosed by Applicant to overcome the prior art of Puiu.
Regarding Claim 14, Applicant’s argument that “Applicant respectfully submits that the cited art fails to disclose every element of the claimed invention as set forth in claim 14 including, at least, a main clutch comprising main clutch plates on a gear indexer, the main clutch plates configured to act on a head” (p. 15) is not persuasive. Claim 14 recites “wherein the main clutch comprises main clutch plates on a gear indexer, the main clutch plates configured to act on the head”. Puiu clearly teaches a main clutch (Examiner Fig. 2, 78) comprises main clutch plates (Fig. 8, 90) on a gear indexer (see Examiner Fig. 2) and the main clutch plates (90) configured to act on the head (see Examiner Fig. 2). Currently, claim 14 does not specify in enough detail the distinguishable features disclosed by Applicant to overcome the prior art of Puiu.
Regarding Claim 15, Applicant’s argument that “Applicant respectfully submits that the cited art, in combination with Forrest, fails to disclose every element of the claimed invention as set forth in claim 15 including, at least, a pilot clutch in the carrier surrounding a portion of a first side gear, and a main clutch in the carrier surrounding a portion of the pilot clutch and surrounding a portion of the first side gear” (p. 17) is not persuasive. Claim 15 recites “a pilot clutch in the carrier surrounding a portion of the first side gear” and “a main clutch in the carrier surrounding a portion of the pilot clutch and surrounding a second portion of the first side gear”. Puiu clearly teaches a pilot clutch (Examiner Fig. 2, 82) in a carrier (308) surrounding a portion (neck portion seen in Examiner Fig. 2) of a first side gear (304), and a main clutch (78) in the carrier (308) surrounding a portion (inner hub portion of 82) of the pilot clutch (82) and surrounding a second portion (head portion seen in Examiner Fig. 2) of the first side gear (304). Currently, claim 15 does not specify in enough detail the distinguishable features disclosed by Applicant to overcome the prior art of Puiu.
Regarding Claim 17, Applicant’s argument that “Applicant respectfully submits that the cited art fails to disclose every element of the claimed invention as set forth in claim 17 including, at least, a second ball ramp comprising an indexer neck splined to a pilot clutch” (p. 18) is not persuasive. Claim 17 recites “wherein the second ball ramp comprises an indexer neck splined to the pilot clutch”. Puiu clearly teaches a second ball ramp (Examiner Fig. 1, 80) comprises an indexer neck (see Figs. 3A and 8) splined to a pilot clutch (82; col. 6, line 29 - “Second friction clutch 82 includes a multi-plate clutch pack 128 that is operably disposed between second cam member 112 of first ball ramp unit 80 and hub 86 of first friction clutch 78. Clutch pack 128 includes a set of outer plates 130 splined for rotation with second cam member 112 and which are interleaved with a set of inner clutch plates 132 splined for rotation with hub 86”). As seen in Fig. 3A, the second cam member (112) serves as a gear indexer and is clearly splined to the pilot clutch (82). Currently, claim 17 does not specify in enough detail the distinguishable features disclosed by Applicant to overcome the prior art of Puiu.
	In conclusion, the amended claims 1-4 and 6-20 are rejected. See detailed and relevant rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659